—In an action, inter alia, to foreclose a mechanic’s lien, the defendant appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 2, 1998, which granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs.
Once the plaintiff made a prima facie showing of its entitlement to summary judgment by demonstrating that it had performed work and provided materials for the subject premises and had not been paid, the burden shifted to the defendant to produce evidentiary proof in admissible form sufficient to establish the existence of material issues of fact which required a trial of the action (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). The defendant’s conclusory assertions, made without any evidentiary support, were insufficient to sustain that burden. Accordingly, the court properly granted the plaintiffs motion. O’Brien, J. P., Joy, Florio and H. Miller, JJ., concur.